Stanard, J.
delivered the opinion of the Court.
The Court is of opinion, that the decree of the Court below, sustaining the demurrer of the appellees to the bill of the appellant, is erroneous. Therefore, it is adjudged, ordered and decreed, that the said decree be reversed ; and that the appellees pay to the appellant the costs by him expended in the prosecution of his appeal in this Court. And this Court proceeding to render such decree as the Court below ought to have rendered, doth adjudge, order and decree that the demurrer to the bill be overruled: and that the defendants demurring in the *212Court below, answer the said bill. And the cause is remanded for further proceedings proper on, and in pursuanee of this decree.
Allen and Baldwin, J. dissented, *